DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 61/358,220, 61/379,194, 61/385,958, and 61/410,177, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 62-68 of this application.  It is noted that the claimed subject matter has been presented for the first time in this application and is not supported in the prior-filed applications.  For example, independent claim 62 recites the limitations of "an upper endplate, a lower endplate, and a core."  The prior-filed applications lack any support for the claimed implant.  
Accordingly, the effective filing date for the claimed subject matter in the current application is 11/30/2010 and will be treated as such for examination purposes. 


Election/Restrictions
Applicant’s election without traverse of Invention II, Species 2, shown in Figs. 8A-8D in the reply filed on 1/18/2022 is acknowledged. Claims 50-68 are pending. 
Claims 50-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities:
The disclosure does not describe an implant as claimed in claims 62-63 that includes a throughhole that extends to the distal walls of the upper and lower endplates or a core configured to rotate to allow adjustment of a relative angle between the upper endplate and the lower endplate.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show includes a throughhole that extends to the distal walls of the upper and lower endplates or a core configured to rotate to allow adjustment of a relative angle between the upper endplate and the lower endplate as claimed (see claims 62-63).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 includes the recitation of “a core component forming a throughhole that extends from the proximal walls of the upper and lower endplates to the distal walls of the upper and lower endplates.” Fig. 8D is a cross section of the implant which shows that the throughhole does not extend to the distal walls of the upper and lower endplates. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-63, as best understood are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,801,639 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 62-63 of the application and claims 1-4 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-4 of the patent is in effect a “species” of the “generic” invention of claims 62-63 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 62-63 of the application are anticipated by claims 1-4 of the patent, they are not patentably distinct from claims 1-4 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 62, 64, 67 and 68, as best understood is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tienboon (U.S. 5,916,267) as cited in the IDS filed 10/29/2019.
Concerning claim 62, Tienboon discloses a surgical implant, comprising: an upper endplate (see Fig. 19, element 146) having an anterior wall, a posterior wall, a proximal wall, and a distal wall connecting the anterior and posterior walls of the upper endplate, and an upper surface for contacting an upper vertebral body and a lower surface, the proximal wall having an upper extension (150) that extends above the upper surface, the upper extension having a hole (158) formed therein; a lower endplate (160) having an anterior wall, a posterior wall, a proximal wall, and a distal wall connecting the anterior and posterior walls of the lower endplate, and a lower surface for contacting a lower vertebral body and an upper surface, the proximal wall having a lower extension (164) that extends beneath the lower surface, the lower extension having a hole (172) formed therein; and a core component (132) disposed between the upper endplate and the lower endplate and proximal to the proximal wall of the upper endplate and the proximal wall of the lower endplate, the core component forming a throughhole (see Figs. 19 and 24, element 142) between the upper endplate and the lower endplate that extends from the proximal walls of the upper and lower endplates to the distal walls of the upper and lower endplates.
Concerning claim 64, wherein the upper surface of the upper endplate includes teeth (see Fig. 26, element 194) extending therefrom.

Concerning claim 68, wherein the opening (see Fig. 19, element 172) in the lower extension is the distal-most portion of the lower endplate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tienboon (U.S. 5,916,267).

	Tienboon discloses that the upper endplate includes teeth extending therefrom in order to better retain the upper endplate in position against the inferior endplate of an upper vertebra. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to also include teeth on the lower surface of the lower endplate in order to better retain the lower endplate in position against the superior endplate of a lower vertebra. Implant migration can lead to pain, nerve pressure and the need for revision surgery. Incorporation of anti-migration features is well known in the spinal art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773